UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1836



LUIS HERNANDO ACUNA,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-351-169)


Submitted:   January 23, 2004          Decided:     February 23, 2004


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, Esq. RONALD D. RICHEY & ASSOCIATES, Rockville,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, David V. Bernal, Assistant Director, Jamie M. Dowd, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Luis Hernando Acuna, a native and citizen of Columbia,

petitions for review of a final order of the Board of Immigration

Appeals (Board) denying his motion to reopen.         Acuna contends that

the Board abused its discretion in denying the motion as untimely

because its untimeliness was caused by ineffective assistance of

counsel.    See Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999)

(reviewing the Board’s denial of motion to reopen for abuse of

discretion).

            We   have   reviewed   the   administrative      record   and   the

Board’s decision and find no abuse of discretion in the Board’s

refusal to reopen proceedings where the motion to reopen was

untimely.    See 8 C.F.R. § 1003.2(a), (c)(2) (2003).           In addition,

we conclude that the Board did not abuse its discretion in finding

that Acuna failed to establish that he was prejudiced by his

counsel’s alleged ineffective assistance. See Matter of Lozada, 19

I. & N. Dec. 637 (BIA 1988); Figeroa v. I.N.S., 886 F.2d 76 (4th

Cir. 1989)(“To prevail on a claim of ineffective assistance of

counsel at a deportation proceeding, an alien must show not only

ineffective      representation,   but    also   prejudice    to   him   which

occurred as a result of that ineffectiveness”).              Accordingly, we

deny the petition for review.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.
        PETITION DENIED




- 3 -